Citation Nr: 0519525	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-18 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a sinus disability has been received.

2.  Whether new and material evidence to reopen the claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to March 
1946.

In April 1946, the RO denied service connection for sinus and 
back disabilities.  The RO notified the veteran of that 
decision that same month; however, the veteran did not 
initiate an appeal.  In July 1947 and January 1948, the RO 
again denied service connection for sinus and back 
disabilities (apparently, on a de novo basis).  In July 1989, 
the RO denied the veteran's petition to reopen the claim of 
service connection for sinusitis.  The veteran was notified 
of those decisions in July 1947, January 1948, and July 1989, 
respectively, but no appeal was initiated.  No further 
attempt to reopen either claim was made until the veteran 
filed a petition in August 2001.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied the veteran's petition to reopen the claims for 
service connection for sinus and back disabilities.  The 
veteran filed a notice of disagreement (NOD) in August 2002 
and the RO issued a statement of the case (SOC) (which 
reflects a reopening of the claims, but denial on the merits) 
in March 2003.  The veteran filed a substantive appeal in 
July 2003 at which time he also requested a video conference 
hearing before a member of the Board (Veterans Law Judge).  
Although he was notified of the time, date, and location of 
the video conference hearing, he failed to appear.  Hence, 
the Board deems the request for a hearing to have been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

As indicated above, the March 2003 SOC reflects the RO's 
reopening of the claims on appeal, but denial of those claims 
on the merits.  However, regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen each claims 
because the issue goes to the Board's jurisdiction to reach 
each underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claims on 
appeal as on the title page.

The Board's decision reopening the claim for service 
connection for a back disability is set forth below.  The 
matters of service connection for a back disability, on the 
merits, and whether new and material evidence to reopen the 
claim for service connection for a sinus disability has been 
received are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
August 2001, the veteran raised a claim for a higher rating 
for his service-connected duodenitis with history of 
ulceration with gastroesophageal reflux.  As the RO has not 
adjudicated this issue, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the request to reopen the claim for service 
connection for back disability has been accomplished.

2.  Most recently, in a January 1948 rating decision, the RO 
denied service connection for a back disability.  Although 
notified of the denial that same month, the veteran did not 
appeal the decision.

3.  Additional evidence associated with the claims file since 
the RO's January 1948 denial was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disability.



CONCLUSIONS OF LAW

1. The RO's January 1948 decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2. Since the RO's January 1948 decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a back disability have 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
request to reopen the claim for service connection for a back 
disability, the Board finds that all notification and 
development action needed to render a fair decision on that 
aspect of the appeal has been accomplished.

II. Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

As indicated above, the veteran's claim for service 
connection for a back disability has previously been 
considered and denied.  Most recently, in a January 1948 
decision, the RO last denied service connection for a back 
disability.  As the veteran did not appeal that decision, it 
is final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of a claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Pertinent to requests to reopen filed prior to August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, August 23, 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the May 1995 RO 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In the January 1948 decision, the RO denied service 
connection for a back disability because the evidence failed 
to establish that the veteran had a current back disability 
or that there was a back disability that was related to or 
aggravated by his military service.  The only evidence 
considered at the time of the RO's decision were service 
medical records that note complaints of left lumbar pain in 
April 1944 that were not associated with any specific GI or 
GU complaints.  The pain was reported as being of two-months' 
duration.  

Evidence added to the record since the RO's January 1948 
decision, in particular, includes private medical records 
from the Reading Hospital, dated in October 1970, that 
contains a diagnosis of herniated intervertebral disc L-4, L-
5 right side and VA Medical Center (VAMC) records, dated from 
December 1988 to June 1990, that note degenerative changes in 
the lower lumbar spine and degenerative joint disease of the 
thoracolumbar spine.

The Board finds that the aforementioned evidence provides a 
basis for reopening the claim for service connection for a 
back disability.  When the RO denied service connection for a 
back disability in January 1948, it did so, in part, on the 
basis that there was no evidence of a back disability after 
service.  Hence, the Board finds that evidence received since 
the January 1948 decision that reflects a diagnosis of a 
current back disability is new in the sense that it had not 
previously been considered by agency decision makers, and is 
not cumulative or duplicative of evidence previously 
considered.  The evidence is also material for purposes of 
reopening, as it is relevant to the claim, and to the extent 
that it appears to support an important element of the claim 
(i.e., evidence of a current disability), is so significant 
that it must be considered to fairly decide the merits of the 
claim.

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disability 
has been received, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a back disability is reopened, the claim must 
be considered on a de novo basis.  The Board also finds that 
additional development of the claim is warranted.

As discussed above, service connection for back disability 
was reopened on the basis of evidence of a current 
disability.  That evidence, coupled with the evidence of back 
complaints in service, and the veteran's assertion as to a 
nexus between the  current disability and service, appears to 
present a prima facie case for service connection.  However, 
as there is no medical evidence that directly addresses such 
a relationship, examination of the veteran to obtain a 
medical nexus opinion would be helpful in resolving the claim 
on appeal, particularly given evidence of a post-service, 
1970 operation to correct a herniated disc at L-3, L-4.  See 
38 U.S.C.A. § 5103A.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for service connection for a back disability.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to the examination, without good cause, will result in 
the denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging the examination, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records.  In this appeal, there appear to be 
outstanding medical records pertinent to the claim for 
service connection for a back disability, as well as the 
petition to reopen the claim for service connection for a 
sinus disability.  In this regard, the Board notes that the 
veteran has contended that he was treated for sinus and back 
problems in service, between 1941 and 1942, and that these 
records have not been associated with the claims file.  In 
October 2003, the RO notified the veteran that it had 
contacted the military and requested his military records for 
Ft. Knox, Kentucky from 1941 to 1942.  The record does not 
reflect that the RO either received additional medical 
records or a negative response.  However, under the VCAA's 
enhanced duty to assist provisions, when requesting records 
from a Federal department or agency, VA is required to make 
as many requests as are necessary until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  Cases in 
which VA may conclude that no further efforts are required 
includes those in which the Federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them.  See 38 C.F.R. 3.159(c)(2) 
(2004).  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for service connection for a back disability, on the merits, 
as well as the petition to reopen the claim for service 
connection for a sinus disability.  The RO's notice letter 
should invite the veteran to submit all pertinent evidence in 
his possession, and explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure the full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from the NPRC and/or any 
other appropriate source(s) all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran during service at Ft. Knox from 
1941 to 1942, following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for 
service connection for a back disability 
and the petition to reopen the claim for 
service connection for a sinus 
disability.  The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify 
every disability of the back/spine found 
on examination.  With regard to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is medically related to 
service, to include the complaints of low 
back pain reported in the service medical 
records.  In rendering the requested 
opinion, the examiner should comment on 
the significance, if any, of the 
veteran's 1970 back surgery. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility at which the 
examination is to take place.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a back disability, 
as well as the petition to reopen the 
claim of entitlement to service 
connection for a sinus disability, in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the examination of his back, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate, in 
considering the reopened claim for 
service connection for a back disability.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


